Wright, J.,
concurring in part and dissenting in part. I concur in paragraphs one, two, three, five and six of the syllabus in this case. However, for the reasons stated in Chief Justice Moyer’s dissenting opinion in Sorrell v. Thevenir (1994), 69 Ohio St.3d 415, 633 N.E.2d 504, which I joined, I believe that R.C. 2744.05(B) is constitutional as literally read. The constitutionality of R.C. 2744.05(B) is further buttressed by the state’s important interest in preserving the financial *281soundness of its political subdivisions. Under the unambiguous language of R.C. 2744.05(B), all collateral benefits received by a claimant should be “deducted from any award against a political subdivision,” not merely those benefits that are actually included in a jury’s award. Accordingly, I dissent to paragraph four of the syllabus.
Moyer, C.J., and Cook, J., concur in the foregoing opinion.
Pfeifer, J. I concur in paragraph four of the syllabus and in judgment only. I would apply this court’s analysis in Sorrell v. Thevenir (1994), 69 Ohio St.3d 415, 633 N.E.2d 504, to this case and hold that R.C. 2744.05(B) is unconstitutional.